3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18, 20, 21 and 24 are objected to because of the following informalities:  The claims contain quotation marks that need to be removed.  Appropriate correction is required.
Claims 17-19, 21 and 24 are objected to because of the following informalities:  “user’    s” should be changed to --user's--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 17-19, 24, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2017/0344783).
	In regard to claims 1 and 17, Zhang et al. teach a method for synchronously collecting fingerprint information, characterized in that, the method is applied to a device for synchronously collecting fingerprint information, and the device comprises a display unit (element 740) and a sensing unit (element 730); the display unit is provided with a fingerprint recognition area (paragraph 102, touch panel covers display. Paragraph 101 fingerprint sensor below touch panel), and the sensing unit is configured to acquire fingerprint information on the fingerprint recognition area (paragraph 101, display area is recognition area); wherein the method comprises: receiving a sliding track of a user's finger on the display unit; and synchronously collecting fingerprint information corresponding to the user's finger when the user's finger slides to the fingerprint recognition area (fig. 1).

	In regard to claims 3 and 19, Zhang et al. teach presetting operation configuration information; wherein the operation configuration information comprises a corresponding relationship between operation instruction and preset fingerprint information (fig. 4 element 412); determining whether the synchronously collected fingerprint information corresponding to the user's finger matches the preset fingerprint information in the operation configuration information; if yes, executing the operation instruction corresponding to the preset fingerprint information in the operation configuration information; and if not, not executing the operation instruction corresponding to the preset fingerprint information in the operation configuration information (fig. 4 element 412 and paragraph 56).
	In regard to claims 8 and 24, Zhang et al. teach determining whether the fingerprint information corresponding to the user's finger collected synchronously matches the preset fingerprint information in the operation configuration information comprises: calculating a feature value according to the fingerprint information corresponding to the user's finger synchronously collected by the sensing unit, and comparing the feature value with a feature value of the preset fingerprint information; when an error is smaller than a preset error, determining as a match; otherwise, determining as a mismatch (paragraph 49, the device of Zhang et al. determines a matching degree between the fingerprint templates and the current fingerprint image).
	In regard to claims 10 and 26, Zhang et al. teach the device comprises a storage unit (element 720); and the method further comprises: storing the synchronously collected fingerprint information corresponding to the user's finger in the storage unit (paragraph 54, comparing sliding traces must include storage).
	In regard to claim 28, Zhang et al. teach the display unit comprises a display screen with an active array thin film transistor for scanning drive and data transmission, and the display screen .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jiang et al. (US 2017/0053149).
In regard to claim 4, Zhang et al. teach all the elements of claim 4 except receiving the user's setting instruction and displaying the fingerprint recognition area; acquiring and saving the user's fingerprint information on the fingerprint recognition area; displaying an operation instruction identifier list, wherein the operation instruction identifier list comprises one or more identifiers corresponding to operation instructions- and each operation instruction identifier corresponds to one operation instruction; receiving the user's selecting instruction for the operation instruction identifier; and establishing and saving a corresponding relationship between the operation instruction corresponding to a selected operation instruction identifier and the acquired fingerprint information.
Jiang et al. teach receiving the user's setting instruction and displaying the fingerprint recognition area (fig. 1 element 101 and paragraph 44); acquiring and saving the user's fingerprint information on the fingerprint recognition area (paragraph 43, extract information); displaying an operation instruction identifier list, wherein the operation instruction identifier list comprises one or more identifiers corresponding to operation instructions (fig. 4B); receiving the user's selecting instruction for the operation instruction identifier; and establishing and saving a corresponding relationship between the operation instruction corresponding to a selected operation instruction identifier and the acquired fingerprint information (fig. 5 element S505).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
.
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jiang et al. further considered with Okazaki (US 2015/0213321).
In regard to claims 5 and 21, Zhang et al. and Jiang et al. teach all the elements of claims 5 and 21 except determining whether the fingerprint information in a user setting process has been stored in the storage unit; when the determination is yes, prompting the user that the fingerprint information has been recorded; and when the determination is negative, saving the fingerprint information to the storage unit.
Okazaki teaches determining whether the fingerprint information in a user setting process has been stored in the storage unit; when the determination is yes, prompting the user that the fingerprint information has been recorded (fig. 25); and when the determination is negative, saving the fingerprint information to the storage unit (fig. 17).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. and Jiang et al. with the prompt of Okazaki. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhang et al. and Jiang et al. with the prompt of Okazaki because it would inform the user the fingerprint detection had been successful. 
	Claims 15, 16, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Lee et al. (US 2018/0224999).
	In regard to claims 15 and 31, Zhang et al. teach all the elements of claim 15 except the fingerprint recognition area comprises a plurality of fingerprint recognition sub-areas, and each of the fingerprint recognition sub-areas is correspondingly provided with a sensing unit.

The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. with the sub-areas of Lee et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhang et al. with the sub-areas of Lee et al. because the sub-areas would reduce power consumption.
In regard to claims 16 and 32, Lee et al. teach receiving the user's turning-on instruction for the fingerprint recognition sub-area, and turning on a sensing unit corresponding to the fingerprint recognition sub-area; or receiving the user's turning-off instruction for the fingerprint recognition sub-area, and turning off the sensing unit corresponding to the fingerprint recognition sub-area (fig. 18A and B, the sub-areas are turned on/off based on the finger location).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Seol et al. (US 2018/0365477).
	In regard to claim 22, Zhang et al. teach all the elements of claim 6 except issuing a prompt information when the preset fingerprint information matching the acquired fingerprint information is not recognized.
	Seol et al. teach issuing a prompt information when the preset fingerprint information matching the acquired fingerprint information is not recognized (fig. 13).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. with the prompt of Seol et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhang et al. with the prompt of Seol et al. because the prompt of Seol et al. would let the user know the operation was not successful.
s 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bae et al. (US 2016/0132177).
In regard to claim 27, Zhang et al. teach all the elements of claim 27 except the sensing unit comprises a TFT image sensor array thin-film.
Bae et al. teach the sensing unit comprises a TFT (fig. 5 T1) image sensor array thin-film (paragraph 69, sensor is a transparent electrode material).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Zhang et al. with the sensor array of Bae et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Zhang et al. with the sensor array of Carver et al. because the sensor array of Bae et al. would work equally as well as the array of Zhang et al. and would provide predictable results.
In regard to claim 30, Bae et al. teach the sensing unit comprises a TFT image sensor array thin-film (figs 5 and 6); when the display unit is the LCD display or the electronic ink display (paragraph 54), the TFT image sensor array thin-film comprises an infrared sensing layer; and the infrared sensing layer is an array formed by an infrared photodiode or an infrared phototransistor (paragraphs 76 and 119).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623